107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Robert Stanley PLIMPTON, Petitioner.
No. 97-507.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 20, 1997Decided:  March 5, 1997

Robert Stanley Plimpton, Petitioner Pro Se.
Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Stanley Plimpton has filed a petition for a writ of mandamus in this court seeking an order directing the district court to grant his motion for default judgment.  Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Mandamus relief is only available when there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Plimpton has not made such a showing.  Accordingly, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED